Citation Nr: 0218352	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, status post arthroscopy with 
muscle atrophy, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of November 1999 that 
denied the veteran's claims for a rating in excess of 30 
percent for a right knee disorder.  Following the RO's 
December 1999 notification of that decision, the veteran 
filed a Notice of Disagreement (NOD) in April 2000; the RO 
issued a Statement of the Case (SOC) in March 2002; and 
the veteran filed a Substantive Appeal in April 2002.  A 
Supplemental Statement of the Case (SSOC) was issued in 
August 2002. 


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a Board hearing 
in this case.

The record reflects that, in correspondence received at 
the RO in September 2002, the veteran indicated that he 
desired a hearing at a local VA office before a Member of 
the Board (Travel Board hearing).  The requested hearing 
has not been held.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the 
RO for the following action:

The RO should take the necessary steps 
to schedule the veteran for a Travel 
Board hearing at the earliest available 
opportunity.  Unless the veteran or his 
representative indicates, in a signed 
writing, that the requested hearing is 
no longer desired, the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West,
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




